DETAILED ACTION	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary Amendment filed on 07/17/2020 has been acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A TIRE INFORMATION ACQUISTION DEVICE HAVING FIRST AND SECOND BANDS FIXING A SENSOR UNIT TO A RIM.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 9821614 B1) in view of Phalak et al (US 20060248947 A1).

Phalak et al teaches a tire information acquisition device (20) comprising a band (18) being an adjustable band (Paragraph 0024; Figure 1).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide an adjustable band as taught by Phalak et al into the tire information acquisition device of Brown for the purpose of fitting the band around tire rims of various sizes and circumferences. 
In regards to claim 4, Brown teaches wherein the first band (130) has breathability (i.e. nylon material) (Column 4, lines 20-26).
In regards to claim 5, Brown teaches wherein the sensor unit (200) is arranged between the first band (130) and the rim (300) (Column 3, lines 29-39; Figure 1).
 wherein a groove (145, i.e. through-slot of second locking mechanism) or a hole that allows the second band (146) to pass therethrough is formed in a housing forming the sensor unit (200), and the groove (145) or the hole accommodates a part of or an entirety of a fastening portion of the second band (146) (Column 3, lines 40-48; Figures 2 & 8).
In regards to claim 7, Brown teaches wherein at least parts of a band body and the fastening portion of the first band (130), which are held in contact with the rim (200), are formed of a non-metal material (Column 4, lines 20-26).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 9821614 B1) in view of Phalak et al (US 20060248947 A1) as applied to claim 1 above, and further in view of Markert (US 20180029428 A1).
In regards to claim 2, Brown in view of Phalak et al teaches the claimed invention except for wherein the first band has a width falling within a range from 5 mm to 50 mm.
Markert teaches a tire pressure sensor fastening apparatus comprising a belt (1) being installed on a rim (11) (Paragraph 0044; Figure 1) wherein the belt (1) is capable of being variably adjustable to differing lengths to accommodate different vehicle rim diameters (Paragraphs 0034 & 0036).  One of ordinary skill in the art would have recognized the width of the band being a range from 5 mm to 50 mm thereby increasing the width of the band.  It would have been obvious to one of ordinary skill in the art to use the known technique of supplying a band of various widths as taught by Markert into the tire acquisition devices of Brown in view of Phalak et al for the predictable result KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007))

Allowable Subject Matter
Claims 8, 9 & 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In Examiner’s opinion in regards to claim 8, Brown teaches a tire information acquisition device (100, i.e. tire pressure sensor mounting system) comprising a sensor unit (200, i.e. tire pressure sensor) including a sensor configured to acquire tire information (Column 2, lines 42-54); a first band (130, i.e. one rim strap) for fixing the sensor unit to a rim (300) wherein the first band (130) having a circumferential length by fastening another end (132) with a fastening portion (135, i.e. first locking mechanism) provided to one end (131) (Column 3, lines 29-39); and at least one second band (146, i.e. side strap loop) configured to fasten the sensor unit (200) and the first band (130) integrally (Column 3, lines 49-56; Figure 8).  
However, Brown does not teach a tire information acquisition device further comprising a base configured to retain the sensor unit is inserted between the second band and the rim and the base has thermal conductivity of 1.0 W/m·K or less in combination with the remaining limitations of independent claim 1.  The remaining claims are allowed due to their dependency.


In Examiner’s opinion in regards to claim 11, Brown teaches a tire information acquisition device (100, i.e. tire pressure sensor mounting system) comprising a sensor unit (200, i.e. tire pressure sensor) including a sensor configured to acquire tire information (Column 2, lines 42-54); a first band (130, i.e. one rim strap) for fixing the sensor unit to a rim (300) wherein the first band (130) having a circumferential length by fastening another end (132) with a fastening portion (135, i.e. first locking mechanism) provided to one end (131) (Column 3, lines 29-39); and at least one second band (146, i.e. side strap loop) configured to fasten the sensor unit (200) and the first band (130) integrally (Column 3, lines 49-56; Figure 8).  
However, Brown does not teach a tire information acquisition device further comprising a band length of the first band falls within a range from 1800 mm to 2500 mm before a state of mounting to the rim, and the first band has a structure in which the other end is cuttable in combination with the remaining limitations of independent claim 1.  The remaining claims are allowed due to their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Luce (US 20110296907 A1) - The present invention relates to the field of systems for monitoring the pressure and temperature of vehicle tires and, in particular, to adaptations enabling the electronic measurement housing containing the sensor to be attached to the rim.
Shepler et al (US 20110043343 A1) - The invention relates generally to tire pressure monitoring systems for vehicles and, more specifically, to tire pressure monitoring and display systems for multi-wheeled vehicles such as in tractor-trailer systems.
Ichinose (US 7091840 B2) - The present invention relates to a tire pressure detection system, and a wheel used in this system.
Lust (US 20030160501 A1) - The invention relates to an assembly for incorporation about a vehicle wheel rim, which is suitable for use as either a runflat assembly or a beadlock assembly, depending on the structure of the wheel rim.
Nespo et al (US 20040118195 A1) - The present invention provides a sensor which may be readily secured within the interior of a vehicle wheel to monitor the condition of a tire mounted to the wheel rim and which avoids sustained exposure to liquid fill material which may be added within the tire.
Dinello et al (US 7034672 B2) - The present invention provides a new type of tire monitoring device for transmitting information about the tire pressure and temperature, among other conditions to the operator of the vehicle.
Losey (US 20020148286 A1) - The present invention relates to a sensor within a vehicle tire, and more particularly to a mounting assembly for a pressure sensor within a vehicle tire.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/Examiner, Art Unit 2856       

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856